

115 HR 4085 IH: Tax Policy Transparency Act
U.S. House of Representatives
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4085IN THE HOUSE OF REPRESENTATIVESOctober 19, 2017Mr. Ruppersberger introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Joint Committee on Taxation to provide a distributional analysis, and analysis of
			 effects on after-tax wage income, of major tax legislation.
	
 1.Short titleThis Act may be cited as the Tax Policy Transparency Act. 2.Distributional analysis, and analysis of effect on after-tax wage income, of major tax legislation (a)In generalIn the case of any major tax legislation, the Joint Committee on Taxation shall (at the same time as the Joint Committee on Taxation provides an estimate of such legislation to the Director of the Congressional Budget Office under section 201(f) of the Congressional Budget Act of 1974) make publicly available—
 (1)a distributional analysis of such legislation; (2)a dynamic distributional after-tax wage income analysis of such legislation; and
 (3)a written summary of the results of the analyses under paragraphs (1) and (2), including a written summary comparing the aggregate effects of such legislation among the income categories referred to in subsection (b).
 (b)Distributional analysisThe distributional analysis referred to in subsection (a)(1) shall be prepared in the same manner, shall cover the same time periods relative to the time of the consideration of the legislation, and shall use the same income categories and income concept, as the analysis of distributional effects provided in the Committee Print of the Joint Committee on Taxation titled Technical explanation, estimated revenue effects, distributional analysis, and macroeconomic analysis of the Tax Reform Act of 2014, a discussion draft of the Chairman of the House Committee on Ways and Means to reform the Internal Revenue Code (JCS–1–14).
 (c)Dynamic distributional after-Tax wage income analysisThe dynamic distributional after-tax wage income analysis referred to in subsection (a)(2) shall provide an analysis of the anticipated effects of the legislation on after-tax wage income of individuals—
 (1)separately on the basis of the income categories referred to in subsection (b); (2)covering the same time periods as the analysis described in subsection (b); and
 (3)after taking into account the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such legislation.
 (d)Major tax legislationFor purposes of this section, the term major tax legislation means any legislation if the estimate provided by the Joint Committee on Taxation to the Director of the Congressional Budget Office under section 201(f) of the Congressional Budget Act of 1974 with respect to such legislation incorporates the budgetary effects of changes in economic output, employment, capital stock, and other macroeconomic variables resulting from such legislation.
 (e)Annual updatesIn the case of any major tax legislation to which subsection (a) applies and which is enacted into law, the Joint Committee on Taxation shall annually (with respect to each of the 10 fiscal years beginning after the date of the enactment of such legislation) submit to Congress revised estimates of the information described in subsection (a) with respect to such law as so enacted.
			